NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 EDNA N. ZULUETA,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5067
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 09-CV-0681, Judge Edward J. Damich.
                 ______________________

              Decided: January 14, 2014
               ______________________

   EDNA N. ZULUETA, of Nashville, Tennessee, pro se.

    LAUREN S. MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
KIRK T. MANHARDT, Assistant Director.
                 ______________________
2                                            ZULUETA   v. US



    Before RADER, Chief Judge, PROST, and CHEN, Circuit
                          Judges.
PER CURIAM.
    Edna N. Zulueta seeks review of a final decision of the
Court of Federal Claims dismissing her complaint for
failure to state a claim upon which relief can be granted.
Zulueta v. United States, No. 09-681C, 2013 WL 363389
(Fed. Cl. Jan. 29. 2013) (“Zulueta II”). Because Mrs.
Zulueta did not sufficiently allege that the United States
Postal Service (“USPS”) breached its obligation to investi-
gate her harassment allegations, she failed to state a
claim, and we affirm.
                             I
    The USPS hired Ms. Zulueta in 2005 as a mail pro-
cessing clerk. One year into Ms. Zulueta’s employment,
she received a warning letter regarding her unsatisfactory
attendance and undependability in reporting for duty. In
response, Ms. Zulueta filed a complaint with the USPS’s
Equal Employment Opportunity (“EEO”) office to contest
her supervisor’s allegations and to file a complaint that
her co-workers were harassing and threatening her. In
October 2006, Ms. Zulueta and the USPS settled Ms.
Zulueta’s EEO complaint. In exchange for Ms. Zulueta’s
waiving further appeal of her complaint through the EEO
process, the USPS agreed to conduct a full investigation
regarding the alleged threats against her.
    In late October and early November 2006, Ryan Jen-
kins, Supervisor of Distribution Operations, investigated
the alleged threats by interviewing and obtaining written
statements from all the parties named by Ms. Zulueta.
All the employees denied her allegations, and based on
these interviews and statements Mr. Jenkins found that
her claims lacked merit. In his notes and written sum-
mary, Mr. Jenkins strongly recommended that Ms. Edna
ZULUETA   v. US                                         3



Zulueta be scheduled for a Fitness for Duty Examination
(“FFDE”).
    In December 2006, the USPS suspended Ms. Zulueta
for seven days for taking unscheduled sick leave on three
occasions. Later that month, the USPS issued her a
FFDE to determine whether she was medically able to
perform her job responsibilities. Mr. Jenkins explained
that he had requested the examinations because Ms.
Zulueta “made serious claims against co-workers about
wanting to take her life and property.” App. 28. After
evaluations by two doctors, both independently concluded
that she was not fit for duty due to mental issues. She
was later terminated from employment based on her
inability to perform the requirements of her position.
    Ms. Zulueta then filed a new complaint with the EEO
that alleged the settlement agreement had not been
honored, and also alleged disability discrimination and a
retaliatory discharge for asserting EEO violations. The
EEO ultimately rejected all of Ms. Zulueta’s contentions
because it had already addressed those issues in a sepa-
rate EEO action finding no discrimination.
     After exhausting her rights before the EEO, Ms. Zu-
lueta filed two separate complaints in the United States
District Court for the Middle District of Tennessee. The
first complaint, which we will refer to as Zulueta I, al-
leged wrongful termination, disability discrimination, and
retaliation. Zulueta v. United States, No. 3:08-cv-246,
2009 WL 1651172 (M.D. Tenn. June 10, 2009). The trial
court granted summary judgment in favor of the USPS,
which was affirmed by the Court of Appeals for the Sixth
Circuit. Zulueta v. United States, No. 09-5815 (6th Cir.
Sept. 14, 2010).
    The second complaint alleged breach of the parties’
settlement agreement. It was transferred to the Court of
Federal Claims. Zulueta v. United States, 3:08-cv-998,
2009 WL 980826 (M.D. Tenn. Apr. 8, 2009). The Claims
4                                             ZULUETA   v. US



Court held that it possessed subject-matter jurisdiction to
entertain Ms. Zulueta’s complaint; however, her com-
plaint did not state a claim upon which relief can be
granted. In response to the Government’s motion to
dismiss, Ms. Zulueta did not dispute that the USPS
conducted an investigation per the settlement agreement,
and the Claims Court took judicial notice that the USPS
did conduct an investigation into Ms. Zulueta’s allega-
tions as was found in Zulueta I. Zulueta II at *8. The
Claims Court also ruled that Ms. Zulueta’s complaint
“failed to allege damages caused by the [alleged] breach of
contract.” Id. at *7. Thus, even if she could prove USPS
had breached the settlement, Ms. Zulueta had not alleged
facts sufficient to give her relief. Id.
    The trial court granted the Government’s motion to
dismiss for failure to state a claim upon which relief could
be granted, pursuant to Rule 12(b)(6), and dismissed the
complaint. Ms. Zulueta filed a timely petition to review
the trial court’s final decision. We have jurisdiction under
28 U.S.C. § 1295(a)(3).
                             II
    Our Court reviews de novo a dismissal for failure to
state a claim upon which relief can be granted. Kam-
Almaz v. United States, 682 F.3d 1364, 1368 (Fed. Cir.
2012). This Court’s scope of appellate review is limited to
the trial court record. Sage Prods., Inc. v. Devon Indus.,
Inc., 126 F.3d 1420, 1426 (Fed. Cir. 1997). Courts gener-
ally provide greater leeway to parties, such as Ms. Zu-
lueta, who are acting pro se. Forshey v. Principi, 284 F.3d
1335, 1337 (Fed. Cir. 2002). However, “the leniency
afforded to a pro se litigant with respect to mere formali-
ties does not relieve the burden to meet jurisdictional
requirements.” Kelley v. Sec’y, U.S. Dep’t of Labor, 82
F.2d 1378, 1380 (Fed. Cir. 1987).
   In ruling on a 12(b)(6) motion to dismiss, the court
must accept as true the complaint’s factual allegations
ZULUETA   v. US                                             5



and should construe them in a light most favorable to the
plaintiff. Papasan v. Allain, 478 U.S. 265, 283 (1986);
Gould, Inc. v. United States, 935 F.2d 1271, 1274 (Fed.
Cir. 1991). A plaintiff must plead factual allegations that
support a facially “plausible” claim to relief in order to
avoid dismissal for failure to state a claim. Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 569 (2007).
                             III
    To recover damages for a breach of contract, Ms. Zu-
lueta must allege and establish that: (1) a valid contract
existed between the parties; (2) there was an obligation or
duty arising out of that contract; (3) the Government
breached that duty; and (4) Ms. Zulueta suffered damages
that were caused by the breach of contract. San Carlos
Irrigation & Drainage Dist. V. United States, 877 F.2d
957, 959 (Fed. Cir. 1989).
     Ms. Zulueta does not explain how the Government
breached the settlement agreement, let alone explain how
such a breach caused the damages she seeks. Ms. Zulueta
seeks damages in the amount of $300,000, or an unspeci-
fied amount of back pay, reinstatement to her position
(with no loss in seniority), and to be restored to the situa-
tion in which she would have been had the alleged dis-
crimination not occurred. We find, just as the Claims
Court did, that the remedies sought by Ms. Zulueta relate
to the USPS’s actions in terminating her, not to the
alleged breach of the settlement agreement. A failure to
investigate her allegations would not entitle Ms. Zulueta
to reinstatement, damages related to separation, or back
pay because she was not separated from her position until
after the alleged breach of the settlement agreement. The
Claims Court’s decision can be affirmed just based on Ms.
Zulueta’s failure to allege damages caused by the breach
of contract.
     We also agree with the Claims Court that Ms. Zulueta
fails to allege facts sufficient to support her claim that the
6                                            ZULUETA   v. US



USPS breached the settlement agreement. The Claims
Court specifically found that the Government had fulfilled
its contracted obligations to investigate Ms. Zulueta’s
claims. In Zulueta I’s findings of fact, the district court
determined that the USPS conducted an investigation by
interviewing her coworkers and obtaining written state-
ments. Zulueta I at *2. The Claims Court took judicial
notice of those findings and held that Plaintiff can prove
no set of facts that would entitle her to relief on her
allegation of breach of contract.” App. 87. Ordinarily,
motions to dismiss for failure to state a claim do not
consider matters outside the pleadings. However, “[i]n
deciding whether to dismiss a complaint under Rule
12(b)(6) the court may consider matter of public record.”
Sebastian v. United States, 185 F.3d 1368, 1374 (Fed. Cir.
1999); Charles A. Wright & Arthur R. Miller, Federal
Practice and Procedure § 1357 (3d ed. 2004).
     Because Ms. Zulueta has not alleged any facts show-
ing that the Government breached the settlement agree-
ment or showing that the breach caused the damages she
seeks, we conclude that the Claims Court correctly dis-
missed Ms. Zulueta’s complaint for failure to state a claim
upon which relief can be granted. Cary v. United States,
552 F.3d 1373, 1376 (Fed. Cir. 2009). We have considered
all of Ms. Zulueta’s other arguments and find them with-
out merit. Accordingly, we affirm the decision of the
Court of Federal Claims.
                      AFFIRMED
                          COSTS
    No costs.